Exhibit SETTLEMENT AGREEMENT This Settlement Agreement (the "Agreement") is made by and between Capital Securities, LLC (“Capital Securities”), Blackstone Communications Company (“Blackstone Communications”), Carlos Bertonatti (“Bertonatti”), Worldwide PIN Payment Corp. (“Worldwide”), Qualmax, Inc./New World Brands, Inc. (“Qualmax”),Bercos Communications, Inc. (“Bercos”), Luis Arias (“Arias”), Blackstone Calling Cards, Inc. (“Blackstone Calling”), Pinserve, LLC (“Pinserve”), Exigent Technology, Inc. (“Exigent”), Blackstone POS, Inc. (“Blackstone POS”), Touch-N-Buy, LLC (“Touch”), Jaime Costa (“Costa”), Angel Pacheco (“Pacheco”), and Ted Moffly (“Moffly”), an individual, (each referred to herein from time to time as a “Party” and collectively, as the “Parties”).The term “Effective Date” as used in this Agreement, as between Qualmax on the one hand and Capital Securities, Bercos, Arias, Blackstone Calling, Pinserve, Exigent, Blackstone POS, and Touch on the other hand shall be March 31, 2008.With respect to any undertakings involving parties other than Qualmax, the term “Effective Date” as used in this Agreement shall be the date the last of the executing Parties signs below. Recitals WHEREAS, Capital Securities and Blackstone Communications (collectively, the “Plaintiffs”) filed a lawsuit styled Capital Securities, LLC v. Carlos Bertonatti in the Circuit Court of the Eleventh
